Citation Nr: 1139848	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-06 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.



FINDING OF FACT

The Veteran has not established that she and her husband are estranged, and the Veteran's countable annual income for VA purposes has been in excess of the maximum amount set by law for entitlement to nonservice-connected pension benefits at all times relevant to this appeal.


CONCLUSION OF LAW

The denial of pension benefits on the basis that countable income exceeding the legal income limitations was proper.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.60, 3.271, 3.272, 3.660 (2011).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in February 2007 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the Veteran was informed that if nonservice-connected pension was awarded the an effective date and rating would be assigned.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, the evidence of record includes net worth and income and expense information provided by the Veteran, as well as, notices sent to the Veteran indicating the Veteran's monthly disability compensation award amounts which will be discussed below.  A did not provide the Veteran with a medical examination but none is required in this case, as it is based solely on the Veteran's family income and expenses.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.3, 3.23, 3.159, 3.271, 3.272.  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Nonservice-Connected Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 196, 198 (1994).  One prerequisite to entitlement is that the Veteran's income not exceed the applicable maximum pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 3.3(a).

Payments of VA pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. § 1521.  In determining countable income, all payments of any kind or from any source will be included unless specifically excluded by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.262, 3.272.  

The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items.  38 C.F.R. § 3.272.  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272 , and therefore is included as countable income. 

A Veteran's 'annual income' includes his or her annual income and the annual income of his or her dependent spouse.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.23(d)(4).  If the Veteran is married and living with or reasonably contributing to the support of a spouse, the rate payable shall be reduced by the amount of the Veteran's annual income and the amount of annual income of the spouse.  38 U.S.C.A. § 1521.  For the purposes of determining entitlement to pension a person shall be considered as living with his or her spouse even though they reside apart unless they are estranged.  38 C.F.R. § 3.60.  A Veteran's spouse who resides apart from the Veteran and is estranged from the Veteran may not be considered the Veteran's dependent unless the spouse receives reasonable support contributions from the Veteran.  38 C.F.R. § 3.23(d)(1).  The Veterans Benefits Manual defines a couple as 'estranged' if they live apart because of marital discord.  M21-1, Part IV, 16.26 (b)(5).  

The rates of pension benefits are published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  The maximum annual pension rate is adjusted from year to year.  The maximum annual rate of improved pension, effective from December 1, 2006, for a Veteran with four dependents was $19,911.  Effective December 1, 2007, that rate was $20,370.  Effective December 1, 2008, that rate was $21,553.  M21-1, Part I, Change 49, 52, and 54, Appendix B.  There was no cost of living increase for 2010 so the rates remained the same.  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Applying the facts in this case to the criteria set forth above, the Board finds that the Veteran's countable income exceeds the maximum amount set by law for entitlement to nonservice-connected pension benefits for a Veteran with four dependents.

The Veteran applied for nonservice-connected pension in December 2006.  She reported VA disability income in the amount of $1,197 and reported that her spouse had a monthly income of $1,855.  This amounted to a yearly total of $36,624.  In addition, the Veteran reported cash savings of $25.

A VA notice dated in February 2006 indicated that the Veteran's monthly disability compensation award was $1309, effective December 1, 2005.  A VA notice dated in September 2006 indicated that the Veteran's monthly disability compensation award was $1,356, effective August 2006.  

The Veteran reported in a statement dated in July 2007 that she and her spouse had been separated since 2001.  She stated that they were neither legally separated nor divorced but that she did not receive any income from him and he did not provide any type of medical insurance for their two children.  The Veteran indicated that she sent her husband money every month from her VA disability income and that he was supposed to provide child support in return, which he did not provide.

In a claims form dated in August 2007 the Veteran reported that she had cash accounts of $578 and income from VA disability benefits of $1,286.  She did not report any income for her spouse.

In a statement dated in August 2007 the Veteran reiterated that she was not financially supported by her spouse but that she reported his income because they were not divorced.

In a VA notice, dated in December 2007, the Veteran was noted to have a monthly disability compensation rate of $1,430, effective December 2007.  

In a statement dated in March 2008 the Veteran reported that she had stopped sending money to her spouse.  She reported that she had left Virginia in July 2002 and that her spouse stayed because of his job.  She stated that her spouse called her threatening and harassing her.  She indicated that she sent him the money that she felt she was being given from the VA for him.  She reported that her spouse's wages had been garnished to pay court ordered child support.  She stated that she and her spouse were estranged.

In a VA notice dated in March 2008, the Veteran was informed that her total monthly award amount was $1,623, effective September 1, 2007; $1,657, effective December 1. 2007; $1,863, effective March 1, 2008; and $1,800, effective August 2, 2010.  The Veteran was informed that she was being paid as a Veteran with four depenedents.

In a statement dated in June 2008, the Veteran was notified that her total monthly award amount was $2,851, effective September 1, 2007; $2,914, effective December 1, 2007; and $2,843, effective August 2, 2010.  The Veteran was informed that she was being paid as a Veteran with four dependents.

In a statement dated in December 2010, the Veteran was notified that her total award amount was relevantly $3,202, effective August 2, 2010; and $3,127, effective August 23, 2010.  These amount were noted to reflect payment for the Veteran and five dependents, including her spouse.

Lastly, the Veteran has not reported any deductions to her income.

Based upon these statements, the Veteran's yearly countable income, was $38,203 ($15,943 from VA disability benefits and $22,260 from the Veteran's spouse) for 2006; $44,575 ($22,315 from VA disability benefits and $22,260 from the Veteran's spouse) for 2007; $57,228 ($34,968 from VA disability benefits and $22,260 from the Veteran's spouse) for 2008; $58,668 ($36,408 from VA disability benefits and $22,260 from the Veteran's spouse) for 2009; and $60,309 ($38,049 from VA disability benefits and $22,260 from the Veteran's spouse) for 2010.  The Board notes that based solely on the Veteran's income, the income exceeds the maximum allowable for the grant of non-service-connected benefits beginning September 1, 2007, when the Veteran's monthly award was increased to $2,851.

For the period from the date of claim in December 2006 to September 2007, the Veteran's income, including that of her spouse, exceeded the maximum allowable for a grant of entitlement to nonservice-connected pension.  The Board notes that prior to March 2008 the Veteran had not reported that the Veteran and her husband were estranged.  The Veteran reported variously that she and her husband had been separated since 2001 and July 2002.  She acknowledged that they were not legally separated and were not divorced, in addition, prior to March 2008, the Veteran reported that she regularly provided her spouse with support.  As of March 2008, the Veteran reported that she and her husband were estranged.  She indicated that she and her husband had separated so that she could return home to Ohio and he could remain at his job.  She reported that he had made threatening and harassing calls to her since their separation and she described their relationship as estranged.  However, review of the claims file reveals that the Veteran and her spouse remained in contact and that as recently as December 2010 the Veteran was noted to be receiving additional payment for her spouse as a dependent.

As the Veteran's countable income exceeds the maximum allowable for a grant of entitlement to nonservice-connected pension benefits during the entire period on appeal, entitlement to nonservice-connected pension is denied.


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


